EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: “one of more sidewall spacers” in lines 4 and 7 of claim 16 are hereby changed to “one or more sidewall spacers”.

Status of Claims
As of the amendment filed 2/7/22, claim 21 has been added, claim 14 has been canceled, and claims 1, 8, 10, 16, 18, and 19 have been amended. Therefore, claims 1-13 and 15-21 remain pending, with claims 1, 10, and 16 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Applicant’s Arguments
The Applicant’s arguments filed 2/7/22 have been fully considered and are persuasive. The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed. The following is an examiner’s statement of reasons for allowance: As to claims 1-9, Wang fails to teach the first trench exposes an upper surface and a sidewall of the etch stop layer. Wang only teaches exposing the upper surface.
As to claims 10-13 and 15, Wang teaches the etch stop layer comprises a silicon-based insulator. Replacing that with a metal oxide or nitride would not have been readily obvious.
As to claims 16-21, Wang does not teach sidewall spacers along the memory device and beneath the etch stop layer. Chuang (US 2016/0380183) teaches sidewall spacers 126 on the side of a memory device (104/108/110/112) and an etch stop layer (138) over the sidewall spacers. Chuang further teaches the topmost surface of the etch stop layer is below the topmost surface of the sidewall spacers, but fails to teach it is also below a topmost surface of the memory device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450


Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
2/9/22